Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 1 of 38. PageID #: 6154




  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  ZEHENTBAUER FAMILY                                )
  LAND LP., et al.,                                 )     CASE NO. 4:15CV2449
                                                    )
                 Plaintiffs,                        )
                                                    )     JUDGE BENITA Y. PEARSON
                 v.                                 )
                                                    )
  CHESAPEAKE EXPLORATION,                           )
  LLC, et al.,                                      )     MEMORANDUM OF OPINION
                                                    )     AND ORDER
                 Defendants.                        )     [Resolving ECF Nos. 168, 177, and 179]



         Pending is Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 168) on liability

  for breach of contract.1 Also pending is Defendant Total E&P USA, Inc.’s (“TEPUSA”) Motion

  for Summary Judgment (ECF No. 177). In addition, pending is Defendants Chesapeake

  Exploration, L.L.C., Chesapeake Operating, L.L.C., and CHK Utica, L.L.C.’s (“the Chesapeake

  Defendants”) Motion for Summary Judgment (ECF No. 179).2 The Court has been advised,

  having reviewed the record, the parties’ briefs, and the applicable law. For the reasons that

  follow, the Court agrees with Defendants’ interpretation of how payment of oil and gas royalties

  are to be calculated and then paid to Plaintiffs in accordance with the Gross Royalty Leases.


         1
           Plaintiffs’ motion is not accompanied by a statement certifying compliance with
  the Order entered on February 12, 2019. ECF No. 142 at PageID #: 4050.
         2
           Defendants Jamestown Resources, L.L.C. and Pelican Energy, L.L.C. own
  working interests in Plaintiffs’ leases, meaning they are entitled to a certain percentage of
  the proceeds and are also required to pay royalties upon those proceeds. ECF No. 15 at
  PageID #: 243 n. 4. They join in the motion of the Chesapeake Defendants. See ECF No.
  180 and Non-document Order dated August 22, 2019.
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 2 of 38. PageID #: 6155



  (4:15CV2449)

  Therefore, there is no breach of contract or breach of the express covenant to “act as a reasonable

  prudent operator exercising good faith.” The Court grants Defendants’ motions, and denies

  Plaintiffs’ motion.

         Defendants are exploration and production companies that have contracted with

  landowners to drill for oil and gas on the leased properties, and Plaintiffs are a class of such

  landowners. Between 2010 and 2012, Plaintiffs and Defendants entered into hundreds of oil and

  gas lease agreements that provide for royalty payments to Plaintiffs based on the gross proceeds

  received by Defendants from the sale of each well’s oil and gas production.

         Defendants sell the oil and gas extracted from the leased properties to so-called

  midstream companies affiliated with Defendants. To calculate the price that an unaffiliated

  entity would have presumptively paid for the oil and gas, Defendants use the “netback method.”

  That method takes a weighted average of prices at which the midstream affiliates sell the oil and

  gas at various downstream locations and adjusts for the midstream company’s costs of

  compression, dehydration, treating, gathering, processing, fractionation, and transportation to

  move the raw oil and gas from the wellhead to downstream resale locations. See Brief of Bruce

  M. Kramer Amicus Curiae in Support of Petitioner filed in Lutz (ECF No. 179-4) at PageID #:

  5862. The “netback price” is essentially the downstream price of the oil, gas, and natural gas

  liquids (“NGLs”) less the post-production costs incurred to obtain that enhanced downstream

  price. According to Plaintiffs, Defendants failed to tender full and complete royalty payments to

  Plaintiffs during the years in question because the netback method (1) does not accurately

  approximate an arms-length transaction price, and (2) improperly deducts post-production costs


                                                    2
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 3 of 38. PageID #: 6156



  (4:15CV2449)

  from the price. Defendants admit that post-production expenses were deducted before

  calculating Plaintiffs’ royalty payments.

                                          I. Stipulated Facts

         The stipulated facts3 are as follows:

         1. The oil and gas leases for the three (3) named Plaintiffs -- Zehentbauer Family Land

  Limited Partnership, Hanover Farms Limited Partnership, and Robert Milton Young Revocable

  Trust, dated May 14, 1998 by Evelyn Frances Young as Successor Trustee -- represent the

  at-issue oil and gas lease forms for this matter.

         2. The Zehentbauer Family Land Limited Partnership oil and gas lease with Ohio

  Buckeye Energy, L.L.C. is dated January 11, 2011 (“Zehentbauer Lease”), and ECF No. 172-1 is

  a true and correct copy.

         3. The Zehentbauer Lease contains the following provisions related to the sale of oil and

  gas:

                  5.     ROYALTIES. The Lessee covenants and agrees:
                         a.     Oil Royalty. To pay Lessor seventeen and one half percent
         (17.5%) royalty based upon the gross proceeds paid to Lessee from the sale of oil
         recovered from the leased premises valued at the purchase price received for oil
         prevailing on the date such oil is run into transporter trucks or pipelines.
                         b.     Gas Royalty. To pay to the Lessor seventeen and one half
         percent (17.5%) royalty based upon the gross proceeds paid to Lessee for the gas
         marketed and used off the leased premises, including casinghead gas or other
         gaseous substance, and produced from each well drilled thereon, computed at the
         wellhead from the sale of such gas substances so sold by Lessee in an arms-length
         transaction to an unaffiliated bona fide purchaser, or if the sale is to an affiliate of
         Lessee, the price upon which royalties are based shall be comparable to that which
         could be obtained in an arms length transaction (given the quantity and quality of


         3
             See Joint Stipulations as to All Uncontested Facts (ECF No. 172).

                                                      3
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 4 of 38. PageID #: 6157



  (4:15CV2449)

          the gas available for sale from the leased premises and for a similar contract term)
          and without any deductions or expenses except for Lessee to deduct from Lessor’s
          royalty payments Lessor’s prorated share of any tax, severance or otherwise,
          imposed by any government body. For purposes of this Lease, “gross proceeds”
          means the total consideration paid for oil, gas, associated hydrocarbons, and
          marketable by-products produced from the leased premises.

  ECF No. 172-1 at PageID #: 5365.

          4. The Hanover Farms Limited Partnership oil and gas lease with Ohio Buckeye Energy,

  L.L.C. is dated December 23, 2010 (“Hanover Lease”), and ECF No. 172-2 is a true and correct

  copy.

          5. The Hanover Lease contains the following provisions related to the sale of oil and gas:

                  5.      ROYALTIES. The Lessee covenants and agrees:
                          a.      Oil Royalty. To pay Lessor seventeen and one half percent
          (17.5%) royalty based upon the gross proceeds paid to Lessee from the sale of oil
          recovered from the leased premises valued at the purchase price received for oil
          prevailing on the date such oil is run into transporter trucks or pipelines.
                          b.      Gas Royalty. To pay to the Lessor seventeen and one half
          percent (17.5%) royalty based upon the gross proceeds paid to Lessee for the gas
          marketed and used off the leased premises, including casinghead gas or other
          gaseous substance, and produced from each well drilled thereon, computed at the
          wellhead from the sale of such gas substances so sold by Lessee in an arms-length
          transaction to an unaffiliated bona fide purchaser, or if the sale is to an affiliate of
          Lessee, the price upon which royalties are based shall be comparable to that which
          could be obtained in an arms length transaction (given the quantity and quality of
          the gas available for sale from the leased premises and for a similar contract term)
          and without any deductions or expenses except for Lessee to deduct from Lessor’s
          royalty payments Lessor’s prorated share of any tax, severance or otherwise,
          imposed by any government body. For purposes of this Lease, “gross proceeds”
          means the total consideration paid for oil, gas, associated hydrocarbons, and
          marketable by-products produced from the leased premises.

  ECF No. 172-2 at PageID #: 5386-87.




                                                     4
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 5 of 38. PageID #: 6158



  (4:15CV2449)

         6. The Robert Milton Young Revocable Trust, dated May 14, 1998 by Evelyn Frances

  Young as Successor Trustee is dated March 14, 2012 (“Young Lease”), and ECF No. 172-3 is a

  true and correct copy.

         7. The Young Lease contains the following Royalty Clause:

                 9.       ROYALTIES. The Lessee covenants and agrees:
                          a.      Oil Royalty. To pay to the Lessor TWENTY percent
         (20.0%) royalty based upon the gross proceeds paid to Lessee from the sale of oil,
         including without limitation other liquid hydrocarbons or their constituents and
         products thereof recovered from the leased premises so sold by Lessee in an
         arms-length transaction to an unaffiliated bona fide purchaser, or if the sale is to
         an affiliate of Lessee, the price upon which royalties are based shall be
         comparable to that which could be obtained in an arms-length transaction (given
         the quantity and quality of said products available for sale from the leased
         premises and for a similar contract term) and without any deductions or expenses.
         For purposes of this Lease, “gross proceeds” means the total consideration paid
         for oil, gas, associated hydrocarbons, and marketable by-products produced from
         the leased premises without deductions of any kind except as provided in
         paragraph 44.4
                          b.      Gas Royalty. To pay to the Lessor TWENTY percent
         (20.0%) royalty based upon the gross proceeds paid to Lessee for the gas marketed
         and used off the leased premises, including casinghead gas or other gaseous
         substance, and produced from each well drilled thereon, computed at the wellhead
         from the sale of such gas substances so sold by Lessee in an arms-length
         transaction to an unaffiliated bona fide purchaser, or if the sale is to an affiliate of
         Lessee, the price upon which royalties are based shall be comparable to that which
         could be obtained in an arms-length transaction (given the quantity and quality of
         the gas available for sale from the leased premises and for a similar contract term)
         and without any deductions or expenses. For purposes of this Lease, “gross
         proceeds” means the total consideration paid for oil, gas, associated hydrocarbons,
         and marketable by-products produced from the leased premises without
         deductions of any kind except as provided in paragraph 44.

  ECF No. 172-3 at PageID #: 5409-10.



         4
           N.B. Paragraph 44 only allows deductions for lessor’s proportionate share of
  ad valorem taxes.

                                                    5
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 6 of 38. PageID #: 6159



  (4:15CV2449)

         8. TEPUSA purchased an undivided twenty-five percent (25%) of the working interest

  owned by Chesapeake Exploration, L.L.C. (“CELLC”) in approximately 70,000 oil and gas

  leases in the State of Ohio.

         9. CELLC, Chesapeake Operating LLC (“COLLC”) and Chesapeake Energy Marketing,

  L.L.C. (“CEMLLC”) are subsidiaries of Chesapeake Energy, and affiliates of each other.

         10. Total Gas & Power North America, Inc. (“TGPNA”) is an affiliate of TEPUSA.

         11. TGPNA maintains separate and distinct employees from TEPUSA.

         12. TGPNA maintains separate and distinct offices from TEPUSA.

         13. TGPNA maintains separate and distinct bank accounts from TEPUSA.

         14. TEPUSA’s sale of its working interest share of natural gas to TGPNA is governed by

  a Base Contract for Sale and Purchase of Natural Gas dated January 1, 2010, a Transaction

  Confirmation effective as of July 1, 2012, and a First Amendment to the Transaction

  Confirmation effective as of September 1, 2013, and ECF No. 172-4 is a true and correct copy.

         15. TEPUSA’s sale of its working interest share of oil and condensate to TGPNA is

  governed by an Oil Purchase and Sale Contract dated January 1, 2012, and ECF No. 172-5 is a

  true and correct copy.

         16. COLLC administers and manages the payment of the Plaintiffs’ royalties on behalf of

  TEPUSA pursuant to a Services Agreement dated December 30, 2011, and ECF No 172-6 is a

  true and correct copy.




                                                 6
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 7 of 38. PageID #: 6160



  (4:15CV2449)

                                           II. Background

         CELLC and a predecessor company, Ohio Buckeye Energy, LLC, entered into hundreds

  of oil and gas leases with landowners in Ohio, including the named Plaintiffs in the case at bar.

  These leases establish that CELLC and its assigns are entitled to produce oil and gas from

  beneath the surface of the landowners’ properties in exchange for royalty payments based on the

  gross proceeds received from the oil and gas sold.

         Plaintiffs have split the leases into three (3) subclasses. Group A’s royalty provisions

  contain language governing the sale price and royalty percentage, but the gas royalty provisions

  contain a definitional clause and a comparable-sales requirement that the oil royalty provisions

  do not. The definitional clause outlines the substances governed by the provision and the

  comparable-sales requirement governs gas sales to companies affiliated with Defendants. Named

  Plaintiffs Zehentbauer Family Land Limited Partnership and Hanover Farms Limited Partnership

  are in the Group A subclass.

         Group B’s royalty provisions contain a definitional clause and comparable-sales

  requirement for both oil and gas sales. Named Plaintiff Robert Milton Young Revocable Trust,

  dated May 14, 1998 by Evelyn Frances Young as Successor Trustee is in the Group B subclass.

         Finally, all of Group C’s oil and gas royalty provisions have a definitional clause, but do

  not have a comparable-sales requirement. None of the named Plaintiffs are in the Group C

  subclass.

         The lease agreements provide that Zehentbauer and Hanover are entitled to a 17.5%

  royalty and that Young is entitled to a 20% royalty “based upon the gross proceeds paid to


                                                   7
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 8 of 38. PageID #: 6161



  (4:15CV2449)

  Lessee” from the sale of oil or gas sold from the leased premises. The leases define the term

  “gross proceeds” as “the total consideration paid for oil, gas, associated hydrocarbons, and

  marketable by-products produced from the leased premises.”

         For gas sales, the leases specify that the royalties are based on the gross proceeds paid to

  the defendants “computed at the wellhead.” Royalties are based on Defendants’ sales price when

  they sell gas “in an arms-length transaction to an unaffiliated bona fide purchaser.” The

  comparable-sales requirement of the leases accounts for the possibility that Defendants might sell

  gas to their own affiliates. In such cases, the Zehentbauer and Hanover Leases provide that

         the price upon which royalties are based shall be comparable to that which could
         be obtained in an arms length transaction (given the quantity and quality of the gas
         available for sale from the leased premises and for a similar contract term) and
         without any deductions or expenses except for Lessee to deduct from Lessor’s
         royalty payments Lessor’s prorated share of any tax, severance or otherwise,
         imposed by any government body.

  ECF No. 172-1 at PageID #: 5365; ECF No. 172-2 at PageID #: 5387.

         The Young Lease has a nearly identical provision, but its exception for deducting

  Plaintiffs’ share of taxes is incorporated in the sentence following the phrase “and without any

  deductions or expenses.”

         For oil sales, the Young Lease uses virtually the same royalty language, but omits the

  phrase “at the wellhead.” The Zehentbauer and Hanover Leases, however, provide for the

  calculation of oil royalties based on “the purchase price received for oil prevailing on the date

  such oil is run into transporter trucks or pipelines.”

         Following the execution of these leases, CELLC assigned some of its rights under the

  leases to Defendants CHK Utica, L.L.C. and TEPUSA. CHK Utica is an affiliate of CELLC.

                                                     8
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 9 of 38. PageID #: 6162



  (4:15CV2449)

  CELLC and CHK Utica are each counterparties to certain of the Gross Royalty Leases. In most

  cases, CELLC is both the counterparty and the operator of the wells. ECF No. 179-1 at PageID

  #: 5816 n. 3.

         As permitted by the leases, Defendants sell the extracted oil and gas to their affiliates.

  CELLC and CHK Utica sell the oil and gas to an affiliated company called CEMLLC. See

  Deposition of Joshua Deven Bowles (ECF No. 167-2) at PageID #: 4470. TEPUSA sells the oil

  and gas to a corporate affiliate called TGPNA. TEPUSA absorbs the costs of the operations

  between production5 and delivery to TGPNA and none of these costs are deducted from royalties

  owed to Plaintiffs. See Deposition of Jean DeRidder (ECF No. 176-2) at PageID #: 5590, Page

  78; PageID #: 5601, Page 122. The Chesapeake Defendants also do not deduct post-production

  costs from Plaintiffs’ royalties -- rather, post-production expenses are deducted from downstream

  sales to calculate the wellhead value of the gas, which is the value Plaintiffs’ royalties are based

  on. ECF No. 179-1 at PageID #: 5830. These affiliates are midstream companies that buy raw or

  unprocessed oil, gas, and NGLs at the wellhead and then process the raw products, transport

  them, and sell them to unaffiliated downstream companies that in turn sell the refined oil and gas

  products to consumers. See ECF No. 167-2 at PageID #: 4471-72.




         5
            See Martin v. Glass, 571 F.Supp. 1406, 1415 (N.D. Tex. 1983) (“[G]as is
  ‘produced’ when it is severed from the land at the wellhead.” (citation omitted);
  “ ‘[A]t-the-well ” refers to gas in its natural state, before the gas has been processed or
  transported from the well.” Poplar Creek Dev. Co. v. Chesapeake Appalachia, L.L.C.,
  636 F.3d 235, 244 (6th Cir. 2011); Expert Report of Kris L. Terry (ECF No. 179-3) at
  PageID #: 5846, ¶ 30 (“Wellhead” is a term of art in the oil and gas industry and refers to
  “the point at which oil or gas is severed from the ground on the lease or unit.”).

                                                    9
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 10 of 38. PageID #: 6163



   (4:15CV2449)

          Because Defendants sell the extracted oil and gas to affiliates, the royalty payments are

   governed by the lease provisions specifying that such payments are to be based on the prices that

   an unaffiliated entity would have paid for the oil and gas in an arms-length transaction.6 In order

   to determine the arms-length transaction price, Defendants and their midstream affiliates employ

   the “netback method.”

          The midstream company’s costs of compression, dehydration, treating, gathering,

   processing, fractionation, and transportation to move the raw oil and gas from the wellhead to

   downstream resale locations are referred to as post-production costs. The netback method is

   intended to account for the midstream costs associated with moving the raw oil and gas from the

   wellhead to the downstream markets. Because the refined products that the midstream

   companies sell downstream are chemically distinct from the raw products extracted at the

   wellhead, and because the midstream products are closer to downstream markets, they are worth

   more than the raw upstream products. This, in turn, means greater revenue for the Chesapeake

   Defendants and higher royalties for Plaintiffs. After the oil, gas, and NGLs are transported

   downstream, CEMLLC resells it to a third party purchaser at a higher price. See ECF No. 167-2

   at PageID #: 4472-73.

          The midstream affiliates, e.g., CEMLLC, pay the reduced price calculated by the netback

   method to the upstream producers. See Responses and Objections of Chesapeake Defendants to

   Plaintiffs’ First Set of Interrogatories and Request for Production of Documents, Response to



          6
              Defendants appear to employ the same method when calculating Group A’s oil
   royalties, despite the lack of comparable-sales language in the governing provision.

                                                   10
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 11 of 38. PageID #: 6164



   (4:15CV2449)

   Interrogatory No. 4 (ECF No. 168-3 at PageID #: 4980-81); see also ECF No. 179-3 at PageID #:

   5842, ¶¶ 15-16; PageID #: 5846, ¶ 32; ECF No. 167-2 at PageID #: 4470. TEPUSA takes the

   natural gas and sells it to TGPNA utilizing “an arithmetic formula” based upon a weighted

   average of resale prices TGPNA achieves far away from the wells that is “adjusted for TGPNA’s

   actual costs of compression, dehydration, treating, gathering, fractionation, processing, and

   transportation” to move the raw gas from the wellhead sales points to the downstream resale

   locations. See TEPUSA’s Objections and Answers to Plaintiffs’ Interrogatories and Request for

   Production of Documents, Response to Interrogatory No. 10 (ECF No. 168-4 at PageID #: 4984);

   see also Affidavit of William F. Meyers, Jr. (ECF No. 112-2) at PageID #: 3648, ¶ 9; Affidavit of

   Jean DeRidder (ECF No. 112-1) at PageID #: 3606., ¶ 15; ECF No. 176-2 at PageID #: 5594-95,

   Pages 96-100.

          Based on these prices, COLLC makes royalty payments to Plaintiffs on behalf of CELLC,

   CHK Utica, and TEPUSA. ECF No. 168-3 at PageID #: 4981; TEPUSA’s Objections and

   Answers to Plaintiffs’ Interrogatories and Request for Production of Documents, Response to

   Interrogatory No. 8 (ECF No. 168-2 at PageID #: 4978); ECF No. 112-1 at PageID #: 3607-3608,

   ¶ 19. TEPUSA pays Plaintiffs’ royalties, by and through COLLC, based on 100% of the

   proceeds from its wellhead sales to TGPNA without deduction, other than certain taxes allowed

   by the Gross Royalty Leases. In other words, TEPUSA pays Plaintiffs their percentage of

   TEPUSA’s gross proceeds. See ECF No. 112-1 at PageID #: 3607-3608, ¶ 19; ECF No. 176-2 at

   PageID #: 5601, Page 122. CEMLLC retains a 3% marketing fee for gas and a 1% marketing




                                                   11
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 12 of 38. PageID #: 6165



   (4:15CV2449)

   fee for oil, which CELLC does not pass on to royalty owners. See ECF No. 168-3 at PageID #:

   4981; ECF No. 167-2 at PageID #: 4491. Plaintiffs receive royalty checks and statements

   showing the prices, based on the netback method, at which the oil and gas would have

   purportedly been sold in arms-length transactions at the wellhead. These royalty statements

   consistently reflect zero dollars in deductions. See, e.g., ECF No. 1-1 at PageID #: 158-64.

                                        III. Procedural History

          The named Plaintiffs brought suit against Defendants in the Columbiana County, Ohio

   Court of Common Pleas for breach of contract. Class Action Complaint (ECF No. 1-1 at PageID

   #: 14-168). The named Plaintiffs seek relief on behalf of themselves and a class consisting of

   “[a]ll persons entitled to royalty payments” from Defendants under what Plaintiffs call “uniform

   oil and gas leases, known generally as Gross Royalty Leases.” Memorandum of Opinion and

   Order (ECF No. 123) at PageID #: 3852. Plaintiffs identified 224 class members with interests in

   295 leases with Defendants. Plaintiffs allege actual damages of “no less than $30 million

   dollars.” ECF No. 1-1 at PageID #: 38, ¶ 92.

          In the Class Action Complaint, Plaintiffs allege that Defendants are “failing to pay the

   full royalties due under the leases.” ECF No. 1-1 at PageID #: 36, ¶ 85. They further assert that

   Defendants “calculat[e] the royalty payments using a price for oil and gas determined by a less

   than arms-length transaction” and that Defendants “systematically sell[ ] Oil and Gas to affiliated

   entities at below-market prices, and also pass[ ] improper and/or excessive production and/or

   post-production expenses to the lessors.” ECF No. 1-1 at PageID #: 37, ¶¶ 89-90. Finally,

   Plaintiffs allege that they are qualified to represent a class of similarly situated landowners who


                                                    12
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 13 of 38. PageID #: 6166



   (4:15CV2449)

   have leased their oil and gas rights to Defendants because, inter alia, the case would concern the

   common questions of “whether the Oil and Gas prices used by Defendants to calculate the

   Plaintiffs’ royalties were less than the prevailing market values for those products” and

   “[w]hether the various types of post-production costs, expenses, or fees that were charged,

   directly or indirectly, by Defendants to Plaintiffs and the Class members breached the express

   and/or implied provisions of the Gross Royalty Leases.” ECF No. 1-1 at PageID #: 32, ¶¶ d-e.

          Defendants removed the case to this Court, asserting that federal jurisdiction exists

   pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d). Thereafter, Plaintiffs moved to

   certify the putative class under Fed. R. Civ. P. 23(b)(3). They argued in their motion that all

   members of the putative class have been “identically affected” by Defendants’ conduct. ECF No.

   103-1 at PageID #: 3305. Specifically, they contended that all putative class members were

   equivalently affected by the fact that the defendants had improperly taken “deductions and

   expenses from the Plaintiffs’ royalties” by “us[ing] the netback method to adjust for pro rata

   postproduction expenses.” ECF No. 103-1 at PageID #: 3309 (emphasis in original). In other

   words, Plaintiffs argued that the only question necessary to determine Defendants’ liability was

   the common question of whether the netback method violated the leases.

          The Court granted Plaintiffs’ Motion for Class Certification (ECF No. 103) regarding the

   Group A and Group B subclasses. Because none of the named Plaintiffs are in Group C, the

   Court concluded that Plaintiffs had failed to establish “typicality” under Rule 23(a)(3) with

   respect to the Group C subclass and, therefore, denied the motion with respect to Group C. ECF

   No. 123 at PageID #: 3845.


                                                   13
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 14 of 38. PageID #: 6167



   (4:15CV2449)

          The Court agreed with Plaintiffs that “the issue of the propriety of the ‘netback’ method is

   the central issue in this case,” and that “[t]he answer to that question will resolve the claims of

   each and every individual in the class.” ECF No. 123 at PageID #: 3850. Although the Court

   acknowledged that individual issues governing the market prices of oil and gas at the wellhead

   were relevant, it ultimately concluded that analyzing those issues would become necessary only

   for calculating Plaintiffs’ damages and, therefore, did not preclude class certification.

   Defendants responded by seeking leave to appeal the Court’s class-certification order under Fed.

   R. Civ. P. 23(f), which leave was granted by the Court of Appeals for the Sixth Circuit. In re:

   Total E&P USA, Inc., et al., No. 18-0309 (6th Cir. Nov. 19, 2018) (ECF No. 138).

          In August 2019, the Sixth Circuit affirmed the Court’s class-certification order.

   Zehentbauer Family Land, LP v. Chesapeake Expl., L.L.C., 935 F.3d 496 (6th Cir. 2019) (ECF

   No. 173).

          Plaintiffs’ sole remaining theory of liability is that royalties be paid on the gross proceeds

   from sales of refined oil, gas, and NGLs by CEMLLC and TGPNA that occur at downstream

   sales points hundreds of miles from the leased premises, not the price received by CELLC and

   TEPUSA for the value of raw products at the wellhead.7 Plaintiffs’ theory, therefore, calls for

   gross proceeds from sales at CEMLLC’s and TGPNA’s resale points, of large volumes of



          7
             Plaintiffs also previously espoused a theory that Defendants breached the Gross
   Royalty Leases by selling oil and gas to midstream affiliates at below-market prices at
   each wellhead. See Class Action Complaint (ECF No. 1-1 at PageID #: 14-168) at
   PageID #: 27, ¶ 48; PageID #: 37, ¶ 90; PageID #: 40, ¶ 107. Plaintiffs, however,
   stipulated during oral argument and asserted in their brief before the Sixth Circuit that
   they are proceeding solely on their post-production-costs theory of liability. Id. at 506.

                                                    14
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 15 of 38. PageID #: 6168



   (4:15CV2449)

   processed gas, which are entirely different from the quality and quantity available for sale from

   the leased premises. Id. at 510.

                                        IV. Standard of Review

          Summary judgment is appropriately granted when the pleadings, the discovery and

   disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

   see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

   to file affidavits or other similar materials negating a claim on which its opponent bears the

   burden of proof, so long as the movant relies upon the absence of the essential element in the

   pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

   Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

   failed to establish an essential element of his case upon which he would bear the ultimate burden

   of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

          Once the movant makes a properly supported motion, the burden shifts to the non-moving

   party to demonstrate the existence of genuine dispute. An opposing party may not simply rely on

   its pleadings. Rather, it must “produce evidence that results in a conflict of material fact to be

   resolved by a jury.” Cox v. Ky. Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995). The

   non-moving party must, to defeat the motion, “show that there is doubt as to the material facts

   and that the record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980

   F.2d at 403. In reviewing a motion for summary judgment, the court must view the evidence in

   the light most favorable to the non-moving party when deciding whether a genuine issue of


                                                    15
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 16 of 38. PageID #: 6169



   (4:15CV2449)

   material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

   (1986); Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970).

          The United States Supreme Court, in deciding Anderson v. Liberty Lobby, Inc., 477 U.S.

   242 (1986), stated that in order for a motion for summary judgment to be granted, there must be

   no genuine issue of material fact. Id. at 248. The existence of some mere factual dispute

   between the parties will not defeat an otherwise properly supported motion for summary

   judgment. Scott v. Harris, 550 U.S. 372, 380 (2007). A fact is “material” only if its resolution

   will affect the outcome of the lawsuit. In determining whether a factual issue is “genuine,” the

   court must decide whether the evidence is such that reasonable jurors could find that the

   non-moving party is entitled to a verdict. Id. Summary judgment “will not lie . . . if the evidence

   is such that a reasonable jury could return a verdict for the nonmoving party.” Id. To withstand

   summary judgment, the non-movant must show sufficient evidence to create a genuine issue of

   material fact. Klepper v. First Am. Bank, 916 F.2d 337, 342 (6th Cir. 1990). The existence of a

   mere scintilla of evidence in support of the non-moving party’s position ordinarily will not be

   sufficient to defeat a motion for summary judgment. Id. This standard of review does not differ

   when reviewing cross-motions for summary judgment versus a motion filed by only one party.

   United Food & Commercial Workers Union Local No. 17A v. Hudson Ins. Co., No.

   5:11CV2495, 2012 WL 2343905, at *2 (N.D. Ohio June 20, 2012) (Pearson, J.).

                                              V. Analysis

          The parties agree there are no disputed facts in this action. The only dispute is regarding

   the interpretation of the Leases. See, e.g., ECF No. 168-1 at PageID #: 4947-48; Responses and


                                                   16
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 17 of 38. PageID #: 6170



   (4:15CV2449)

   Objections of Chesapeake Defendants to Plaintiffs’ First Set of Interrogatories and Request for

   Production of Documents, Response to Production Request No. 21 (ECF No. 168-5 at PageID #:

   4988); ECF No. 178 at PageID #: 5782. Therefore, the Court agrees with the Chesapeake

   Defendants that the language of the Gross Royalty Leases is the beginning and the end of this

   case. ECF No. 179-1 at PageID #: 5813.

           The parties also agree that Ohio law controls. ECF No. 168-1 at PageID #: 4954, 4956;

   ECF No. 178 at PageID #: 5789; ECF No. 179-1 at PageID #: 5820. The Ohio Supreme Court

   has held that oil and gas leases are contracts and “[t]he rights and remedies of the parties to an oil

   or gas lease must be determined by the terms of the written instrument. . . .” Lutz v. Chesapeake

   Appalachia, L.L.C., 148 Ohio St.3d 524, 526 (2016) (quoting Harris v. Ohio Oil Co., 57 Ohio St.

   118, 129 (1897)); see also Farmers’ Natl. Bank v. Delaware Ins. Co., 83 Ohio St. 309 (1911),

   paragraph six of syllabus (“In the construction of a contract courts should give effect, if possible,

   to every provision therein contained . . .”). “It is a well-known and established principle of

   contract interpretation that ‘[c]ontracts are to be interpreted so as to carry out the intent of the

   parties, as that intent is evidenced by the contractual language.’ ” Id. (emphasis added) (quoting

   Skivolocki v. E. Ohio Gas Co., 38 Ohio St.2d 244, 247 (1974); see also Eastham v. Chesapeake

   Appalachia, L.L.C., 754 F.3d 356, 361 (6th Cir. 2014) (“When the language of a written contract

   is clear, a court may look no further than the writing itself to find the intent of the parties.”)

   (quoting Sunoco, Inc. (R&M) v. Toledo Edison Co., 129 Ohio St.3d 397, 404 (2011)). A court

   must “look to the plain and ordinary meaning of the language used” and “is not permitted to alter




                                                      17
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 18 of 38. PageID #: 6171



   (4:15CV2449)

   a lawful contract by imputing an intent contrary to that expressed by the parties.” Westfield Ins.

   Co. v. Galatis, 100 Ohio St.3d 216, 219 (2003). “Under Ohio law, the interpretation of written

   contract terms, including the determination of whether those terms are ambiguous, is a matter of

   law for initial determination by the court.” Savedoff v. Access Group, Inc., 524 F.3d 754, 763

   (6th Cir. 2008) (citations omitted); see also Lutz v. Chesapeake Appalachia, LLC, No.

   4:09CV2256, 2017 WL 4810703, at *6 (N.D. Ohio Oct. 25, 2017) (Lioi, J.); Alexander v.

   Buckeye Pipe Line Co., 53 Ohio St.2d 241(1978), paragraph one of syllabus. When a contract is

   unclear or ambiguous, or when circumstances surrounding the agreement give special meaning to

   the plain language, extrinsic evidence is admissible to ascertain the intent of the parties. Id. On

   the other hand, “[i]f a contract is clear and unambiguous, then its interpretation is a matter of law

   and there is no issue of fact to be determined.” Inland Refuse Transfer Co. v. Browning-Ferris

   Indus. of Ohio, Inc., 15 Ohio St.3d 321, 322 (1984) (citing Alexander, supra).

          A.      Which Party Bears the Burden of Post-Production Costs?

          An issue presented in the case at bar is which party bears the burden of post-production

   costs (those costs associated with transporting, processing, compressing, and treating oil, gas,

   associated hydrocarbons, and by-products thereof into marketable form). Plaintiffs seek a

   determination that the language in their Gross Royalty Leases provide for the calculation of

   royalties based upon gross proceeds, without any deductions or expenses (including

   post-production costs), except for a prorated share of governmentally imposed taxes. Therefore,

   the parties’ express intent is Defendants bear all post-production costs. According to

   Defendants, royalties to be paid the lessors are based on the net proceeds (after the deduction of


                                                    18
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 19 of 38. PageID #: 6172



   (4:15CV2449)

   post-production costs) paid for the oil, gas, associated hydrocarbons, and marketable by-products

   produced from the leased premises.

                  1. Plaintiffs’ Position

          The word “computed” refers to volume and modifies the words “gas marketed and used”

   (and variations thereof). “Computed at the wellhead” refers to volume and modifies the words

   gas marketed and used, a perfectly natural requirement given that the meter only calculates the

   gas from the well, not the gas attributed to the individual lessors in the pool. ECF No. 168-1 at

   PageID #: 4961.

          Plaintiffs make three (3) arguments in support of their position. First, Plaintiffs contend

   their Gross Royalty Leases providing for “gross proceeds” without any deductions or expenses

   are quantitatively different from Chesapeake’s standard Ohio form Paid-Up Oil and Gas Lease

   royalty provisions (ECF No. 168-11 at PageID #: 5072; ECF No. 168-12 at PageID #: 5086),

   which expressly allow for deductions of post-production costs and a payment based on net

   proceeds. ECF No. 168-1 at PageID #: 4962-66. Given that the Gross Royalty Leases are

   unambiguous, the Court finds this argument raises extraneous and irrelevant evidence. Eastham,

   754 F.3d at 361. A court “may not use extrinsic evidence to create an ambiguity; the ambiguity

   must be ‘apparent on the face of the contract.’ ” United States v. Donovan, 348 F.3d 509, 512

   (6th Cir. 2003) (citation omitted). “If no ambiguity appears on the face of the instrument, parol

   evidence cannot be considered in an effort to demonstrate such an ambiguity.” Shifrin v. Forest

   City Enterprises, Inc., 64 Ohio St.3d 635, 638 (1992) (citation omitted). Moreover, Ohio law

   requires the Court to interpret the Leases based on the language the parties selected for their


                                                    19
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 20 of 38. PageID #: 6173



   (4:15CV2449)

   contract, not extraneous language from other sources. Lutz, 148 Ohio St.3d at 526 (quoting

   Harris, 57 Ohio St. at 129).

          Second, an undivided one-half interest in a property located in Carroll County, Ohio is

   subject to the Young Lease (ECF No. 172-3) providing for “gross proceeds” “ without

   deductions of any kind.” According to Plaintiffs, the other undivided one-half interest in the

   same property was subject to an earlier net proceeds lease (ECF No. 168-13 at PageID #: 5102-

   5106). Both leases are held by the Chesapeake Defendants. See Affidavit of Evelyn Frances

   Young (ECF No. 168-13) at PageID #: 5097-98, ¶¶ 4-5. Defendants pay the Lessors for identical

   production from identical units. See ECF No. 168-13 at PageID #: 5100, ¶ 10. The royalty

   statements of the Lessors show that Defendants treated the net proceeds and Gross Royalty Lease

   exactly the same despite their “vastly different” royalty language. The production numbers and

   deductions are identical with the only difference being the payment decimal, based on the

   different royalty percentages (“one-eighth . . .” in the net proceeds lease and 20% in the Gross

   Royalty lease). See ECF No. 168-13 at PageID #: 5100-5101, ¶¶ 11-14. Plaintiffs contend this

   shows a violation of the Gross Royalty Lease (ECF No. 172-3). But it does not. CELLC’s sale

   to CEMLLC and TEPUSA’s sale to TGPNA triggers the plain language of the lease concerning

   affiliate sales. Though CELLC and TEPUSA pay royalties on their gross proceeds, under the

   affiliate clause, Ms. Young cannot prove a breach unless the prices upon which her royalties

   were based were not “comparable to that which could be obtained in an arms-length transaction

   (given the quantity and quality of [the gas] available for sale from the leased premises . . .)” ECF

   No. 172-3 at PageID #: 5410 (emphasis added).


                                                   20
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 21 of 38. PageID #: 6174



   (4:15CV2449)

          Third, in 2014, the Chesapeake Defendants were taking deductions under the Christensen

   Gross Royalty Lease (ECF No. 168-14), the lessors of which are members of the class. But, they

   are not class representatives. A portion of the acreage under the Christensen Lease was included

   in a Gulfport Energy well. According to Plaintiffs, the Chesapeake Defendants originally

   instructed Gulfport Energy to take deductions under the lease pursuant to the “wellhead”

   language. Attorney Williams contacted the Chesapeake Defendants and raised the gross

   proceeds language and disputed the validity of the post-production deductions. See Declaration

   of William G. Williams (ECF No. 168-15) at PageID #: 5163-67. On November 4, 2014,

   Attorney Keith Moffatt, in-house counsel at Chesapeake Energy, informed Attorney Williams

   that his recommendation was for the Chesapeake Defendants to instruct Gulfport Energy not to

   deduct post-production costs. See ECF No. 168-15 at PageID #: 5168. Subsequently, Attorney

   Moffatt informed Attorney Williams that Chesapeake decided “to go ahead and advise Gulfport

   to stop deducting post-production costs, and they will reimburse for the deductions previously

   taken.” ECF No. 168-15 at PageID #: 5169. But, Attorney Moffatt did not say why Chesapeake

   made the decisions it did. The Court finds this third argument of Plaintiffs is also related to

   extraneous and irrelevant hearsay evidence, and the use of such extrinsic evidence is improper

   for the reasons set forth above. Moreover, a party may not rely on facts that “cannot be presented

   in a form that would be admissible in evidence” at the summary judgment stage. Fed. R. Civ. P.

   56(c)(2); see also Gardner v. City of Cleveland, 656 F. Supp.2d 751, 757 (N.D. Ohio 2009)

   (Nugent, J.) (“[It] is well settled that only admissible evidence may be considered by the trial




                                                    21
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 22 of 38. PageID #: 6175



   (4:15CV2449)

   court in ruling on a motion for summary judgment.”) (quoting Wiley v. United States, 20 F.3d

   222, 226 (6th Cir. 1994)).

          Plaintiffs cite Busbey v. Russell, 10 Ohio C.D. 23 (Ohio Cir. Ct. 1898), an inapposite case

   that is over a century old and has not been cited in a case since its original publication, in support

   of their position. In Busbey, the Ohio appellate court interpreted a royalty provision in a lease

   between a farmer and a company engaged in “developing” oil and gas territory to determine

   whether the royalty was to be paid on the gross or net income. The oil royalty clause provided

   that “one-eighth part of all the oil produced and saved was . . . to be delivered to the lessor, free

   of expense into tanks or into pipe lines to his credit.” Id. at 26. The gas royalty clause provided

   that if wells produced gas in sufficient quantities to justify marketing, the lessor “should be paid

   at the rate of one-eighth of income dollars per year for such well so long as the gas therefrom

   should be sold.” Id. The court concluded:

          . . . the contract in this case makes it clear that the parties intended gross income,
          and not net.

          It is a matter of common observation that royalties on minerals are assessed on the
          marketable amount produced, or are made a share of the amount produced; and it
          is fairly to be inferred that when the lessor in this instance stipulated for
          one-eighth of the income from the gas produced and sold, he intended, and it was
          understood to be, one-eighth of the gross income or receipts from the sale; and the
          stipulation as to the oil, we think, places it beyond question.

          It was impracticable to deliver one-eighth of the gas itself to the lessor as was to
          be done with the oil, and it seems reasonable that he would stipulate for the same
          proportion of the receipts from the marketed gas, instead of running the risk of no
          substantial return for the gas by reason of bad financial management and wasteful
          expenditures on the part of the lessees. Further, it is fair to assume that, with such




                                                     22
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 23 of 38. PageID #: 6176



   (4:15CV2449)

          a provision in regard to the oil, if the parties intended the royalty on the gas to be
          one-eighth of the net income, they would have said so in the contract.

   Id. at 26-27.

          One commentator noted the Busbey court “recognizes that the proper calculation of

   royalty depends upon the wording of the applicable royalty clause and implicitly rejects the

   notion of a property law definition of the royalty obligation. . . . Busbey . . . emphasizes that

   royalty clauses should not be construed by isolating and defining specific words, but by

   construing the entire royalty provision as a whole. . . .” Owen L. Anderson, Royalty Valuation:

   Should Royalty Obligations be Determined Intrinsically, Theoretically, or Realistically?, 37 Nat.

   Resources J. 547, 593 (Summer 1997).

          Plaintiffs maintain the Gross Royalty Leases are clear and unambiguous regarding how

   royalties are to be paid. ECF No. 168-1 at PageID #: 4970 (“Plaintiffs’ believe the royalty

   language alone is sufficiently clear and unambiguous regarding how royalties are to be paid --

   without any deductions or expenses.”); ECF No. 183 at PageID #: 5914 (“Support for Plaintiffs’

   position is found in the clear and unambiguous language of the leases themselves.”); ECF No.

   184 at PageID #: 5928 (“all parties ‘agree’ that the lease language clearly and unambiguously

   describes how the plaintiffs’ royalties are to be computed”). However, if they are unclear or

   ambiguous, Plaintiffs note that Defendants’ contractual duty to market (i.e., sell) the oil and gas

   weighs in favor of Plaintiffs’ interpretation because under general contract law a party bears the

   burden or cost of his own performance. The contractual obligation to market carries with it the

   burden of the cost of that performance. Allen, Heaton & McDonald v. Castle Farm Amusement

   Co., 151 Ohio St. 522,522 (1949) (plaintiff, an advertising agency, entered into a contract to

                                                    23
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 24 of 38. PageID #: 6177



   (4:15CV2449)

   provide service to defendant); see also Rogers v. Westerman Farm Co., 29 P.3d 887, 906 (Colo.

   2001), as modified on denial of reh’g (Aug. 27, 2001) (holding when the leases are, in fact, silent

   with respect to the allocation of costs, the lessee’s duty to market requires that the lessee bear

   “the expense of getting the product to a marketable condition and location”); Estate of Tawney v.

   Columbia Nat. Res., L.L.C., 633 S.E.2d 22, 30 (W.Va. 2006) (holding language in leases was

   ambiguous and, accordingly, not effective to permit lessee to deduct from the lessors’ royalty any

   portion of the costs incurred between the wellhead and the point of sale).

          The approaches articulated in Rogers and Estate of Tawney, however, were specifically

   rejected by the district court in Lutz. 2017 WL 4810703, at *6 and n.7. Rogers is contrary to

   Ohio law, and the Lutz court cites it as an example of a court rejecting the view that the Lutz

   court adopts. Id. at *6 n.7. Similarly, the plaintiffs in Lutz relied “entirely” on Estate of Tawney

   for the proposition that “the ‘at the well’ language is ambiguous because it does not address how

   to treat deduction of post-production costs.” Id. at *7. The Lutz court rejected Estate of Tawney

   in holding “the Ohio Supreme Court would adopt the ‘at the well’ rule, simply applying the clear

   and unambiguous language in the leases.” Id. at *7.

          The Court has already dismissed Plaintiffs’ implied covenant claims set forth in Count

   Two of the Class Action Complaint (ECF No. 1-1 at PageID #: 14-168), which included a claim

   for breach of an implied covenant of marketability. See Memorandum of Opinion and Order

   (ECF No. 44)8 at PageID #: 523-24; Memorandum of Opinion and Order (ECF No. 45)9 at


          8
           Counts Two and Four and the claim for breach of express covenant to market in
   Count Three of the Class Action Complaint (ECF No. 1-1 at PageID #: 14-168) were
                                                                                  (continued...)

                                                    24
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 25 of 38. PageID #: 6178



   (4:15CV2449)

   PageID #: 533-34. In addition, the “marketable product rule” has not been adopted in Ohio.

   Lutz, 148 Ohio St.3d at 527 (noting that whether Ohio follows the “at-the-well” rule or the

   “marketable product” rule was the certified question presented and declining to answer).

   Accordingly, Plaintiffs’ argument, relying upon the “marketable product” rule, is plainly barred

   by the Court’s prior dismissal order.

                   2. Defendants’ Position

            Defendants agree the royalty provisions unambiguously state “. . . , or if the sale is to an

   affiliate of Lessee, the price upon which royalties are based shall be comparable to that which

   could be obtained in an arms length transaction (given the quantity and quality of the gas

   available for sale from the leased premises and for a similar contract term) . . . .” ECF No. 172-1

   at PageID #: 5365; ECF No. 172-2 at PageID #: 5387; ECF No. 172-3 at PageID #: 5410

   (emphasis added). The summary judgment evidence, which Plaintiffs are unable to rebut, is that

   the price upon which royalties are paid is comparable to that which could have been obtained in

   an arms length sale. Declaration of Bob Broxson (ECF No. 109-1) at PageID #: 3547-50, ¶¶

   50-60.




            8
           (...continued)
   dismissed as to the Chesapeake Defendants, Pelican Energy, L.L.C., and Jamestown
   Resources, L.L.C. ECF No. 44 at PageID #: 530.
            9
             Counts Two and Four of the Class Action Complaint (ECF No. 1-1 at PageID #:
   14-168) were dismissed as to Plaintiffs’ individual claims against TEPUSA relating
   to Plaintiffs’ individual interests in their leases with TEPUSA. ECF No. 45 at PageID #:
   536.

                                                     25
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 26 of 38. PageID #: 6179



   (4:15CV2449)

          Plaintiffs’ “gross proceeds” argument, as articulated, does not follow the lease terms at

   all. Their interpretation improperly renders a substantial portion of the royalty provisions

   meaningless. Farmers’ Natl. Bank, supra, paragraph six of syllabus (“[I]f one construction of a

   doubtful condition written in a contract would make that condition meaningless, and it is possible

   to give it another construction that would give it meaning and purpose, then the latter

   construction must [be used]”). According to Defendants, Plaintiffs seek to rewrite the lease

   language as follows:

                          b.      Gas Royalty. To pay to the Lessor seventeen and one half
          percent (17.5%) royalty based upon the gross proceeds paid to Lessee for the gas
          marketed and used off the leased premises, including casinghead gas or other
          gaseous substance, and produced from each well drilled thereon, computed at the
          wellhead from the sale of such gas substances so sold by Lessee in an arms-length
          transaction to an unaffiliated bona fide purchaser, or if the sale is to an affiliate of
          Lessee, the price upon which royalties are based shall be comparable to that which
          could be obtained in an arms length transaction (given the quantity and quality of
          the gas available for sale from the leased premises and for a similar contract term)
          and without any deductions or expenses except for Lessee to deduct from Lessor’s
          royalty payments Lessor’s prorated share of any tax, severance or otherwise,
          imposed by any government body. For purposes of this Lease, “gross proceeds”
          means the total consideration paid for oil, gas, associated hydrocarbons, and
          marketable by-products produced from the leased premises.

   ECF No. 172-1 at PageID #: 5365; ECF No. 172-2 at PageID #: 5387 (strikeout added).

          If Plaintiffs’ “gross proceeds” blanket interpretation prevailed, there would be no reason

   for the parties to consider the two distinct factual scenarios for paying royalties explicitly

   outlined in the royalty provisions. By deleting and avoiding lease terms (e.g., “or,” “based,”

   “comparable,” “arms length transaction,” “affiliate,” “quantity and quality,” and “available for

   sale from the leased premises”), thus rendering a substantial portion of the Lease language

   superfluous, Plaintiffs go against the directives set forth in Lutz, 148 Ohio St.3d at 526, and

                                                     26
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 27 of 38. PageID #: 6180



   (4:15CV2449)

   violate well-established Ohio contract law. Dore & Associates Contracting, Inc. v. City of

   Columbus, OH, 726 Fed.Appx. 997, 1000 (6th Cir. 2018) (citing Foster Wheeler Enviresponse,

   Inc. v. Franklin Cty. Convention Facilities Auth., 78 Ohio St.3d 353, 362 (1997)); see also

   Filicky v. American Energy-Utica, LLC, 645 Fed.Appx. 393, 398 (6th Cir. 2016) (“We generally

   seek to ‘avoid interpreting contracts to contain superfluous words.’ ”) (quoting TMW Enters, Inc.

   v. Fed. Ins. Co., 619 F.3d 574, 578 (6th Cir. 2010)); Eastham, 754 F.3d at 363 (“[A] contract

   must be construed in its entirety and in a manner that does not leave any phrase meaningless or

   surplusage.”) (quoting Local Mktg. Corp. v. Prudential Ins. Co., 159 Ohio App.3d 410, 414

   (2004)); Van Ligten v. Emergency Servs., Inc., No. 11AP-901, 2012 WL 2517552, at *6 (Ohio

   App. 10th Dist. June 29, 2012) (“A court ‘must give meaning to every paragraph, clause, phrase

   and word, omitting nothing as meaningless, or surplusage.’”) (quoting Affiliated FM Ins. Co. v.

   Owens-Corning Fiberglas Corp., 16 F.3d 684, 686 (6th Cir. 1994)); State v. Bethel, 110 Ohio

   St.3d 416, 424 (2006) (“[A]n interpretation that would render a provision meaningless . . . is

   neither acceptable nor desirable under the normal rules of contract construction.”) (internal

   quotation marks and citation omitted).

          Plaintiffs’ modifying and subsuming the “affiliate sale” independent clause into a “gross

   proceeds” analysis from the preceding independent clause also fails under fundamental rules of

   grammar. In re Tanguay, 427 B.R. 663, 671 (Bankr. E.D. Tenn. 2010) (finding that use of “or,”

   in the language meant the “clauses are independent of one another” and do not modify one

   another). The Gross Royalty Leases contemplate two factual scenarios that are separated by the

   coordinating conjunction “or” indicating two independent clauses of equal rank.


                                                   27
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 28 of 38. PageID #: 6181



   (4:15CV2449)

          B.      Whether Royalties are to be Valued Based on a Wellhead or Downstream
                  Sales Price.

          A second issue in dispute between the parties is whether royalties are to be valued based

   on a wellhead or downstream sales price. The Chesapeake Defendants rely on two documents to

   support CELLC’s sale to its affiliate, CEMLLC: (1) a Base Contract for Sale and Purchase of

   Natural Gas between CELLC and Chesapeake Energy Marketing, Inc. (“CEMI”) (“Gas Sales

   Contract”) (ECF No. 168-16) and (2) a Oil Purchase and Sale Contract and amendments thereto

   (“Oil Sales Contract”) (ECF No. 168-17). Contrary to No. 5 of the parties’ prior Stipulations

   (ECF No. 92) at PageID #: 1020,10 Plaintiffs directly contest the alleged “sale” of the

   hydrocarbons from CELLC to CEMLLC under the Leases at issue. Plaintiffs argue the gross

   proceeds language in the Leases applies regardless of whether the post-production costs were

   contracted for by CELLC or its affiliate, CEMLLC. To the extent it matters who incurred the

   costs, Plaintiffs dispute the validity of any transfer to CEMLLC. They argue against the

   characterization of the transfer of hydrocarbons from CELLC to CEMLLC as a valid sale based

   on (1) the lack of signed sales agreements between the companies and (2) the existence of a

   signed Agency Agreement (ECF No. 182-1).11 ECF No. 168-1 at PageID #: 4973.




          10
              “. . . Since the date of first production from the Wells, Chesapeake Exploration
   has sold all or substantially all its working interest share of the oil and gas produced from
   the Wells to Chesapeake Energy Marketing, L.L.C. (‘CEMLLC’). . . .”
          11
             The Chesapeake Defendants did not produce the Agency Agreement (ECF No.
   182-1) during discovery in the case at bar and Plaintiffs have not identified how it was
   obtained. See ECF No. 167-2 at PageID #: 4600 (“Mr. Donovan: Where did you get it
   [the Agency Agreement] from? Mr. Murray: I don’t know.”).

                                                    28
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 29 of 38. PageID #: 6182



   (4:15CV2449)

          Plaintiffs contend that both the Gas Sales Contract (ECF No. 168-16) and the Oil Sales

   Contract (ECF No. 168-17) are defective on their face. The Gas Sales Contract (ECF No. 168-

   16) is not signed. According to Plaintiffs, this is fatal to the alleged contract, which states at ¶

   2.4: “ ‘Base Contact’ shall mean a contract executed by the parties. . . .” ECF No. 168-16 at

   PageID #: 5174 (emphasis added). The Oil Sales Contract states that it covers “all Oil owned or

   controlled by Seller in the ‘Contract Areas’ identified on Exhibit ‘A.’ ” ECF No. 168-17 at

   PageID #: 5184. Exhibit A to the most recent 2003 amendment to the Oil Sales Contract (ECF

   No. 168-17 at PageID #: 5197-5202), however, fails to list Ohio.

          That certain contracts between CELLC and CEMLLC are signed or unsigned does not

   matter. What matters is the parties’ course of dealing, and pursuant to that course of dealing,

   CELLC sells the oil, gas, and NGLs extracted from Plaintiffs’ wells to CEMLLC at the wellhead.

   Richard A. Berijian, D.O., Inc. v. Ohio Bell Tel. Co., 54 Ohio St.2d 147, 151-53 (1978)

   (concluding the directory-advertising agreement did not require the signature of the customer to

   be effective, and that Ohio Bell was justified in believing that the doctor had accepted the terms

   and conditions of the written agreement); Beck Aluminum Int’l., LLC v. Aluar Aluminio

   Argentino S.A.I.C., No. 1:09CV2978, 2010 WL 3260017, at *6-7 (N.D. Ohio Aug. 18, 2010)

   (Gaughan, J.) (upholding an unsigned contract where there were spaces for the signatures of both

   parties but no other evidence that the parties intended for signatures to be a condition precedent

   to the agreement’s enforceability). As Deven Bowles, Accounting Manager at COLLC attests,

   “CELLC and CEMLLC operated pursuant to the essential terms of the Gas Sales Contract at all

   times,” regardless of whether a signed copy is available. Affidavit of J. Deven Bowles (ECF No.


                                                     29
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 30 of 38. PageID #: 6183



   (4:15CV2449)

   179-5) at PageID #: 5882, ¶ 8. Finally, this Court previously found that the sale from CELLC to

   CEMLLC is real. Henceroth v. Chesapeake Exploration, L.L.C., No. 4:15CV2591, 2019 WL

   4750661 (N.D. Ohio Sept. 30, 2019) (Pearson, J.), appeal pending, No. 19-3942 (6th Cir.). In

   addition, one Ohio court recently found the sale from CELLC to CEMLLC is a bona fide sale.

   Gateway Royalty, L.L.C. v. Chesapeake Exploration, L.L.C., No. 2017CVH28970 (Ohio Ct.

   Com. Pl. Carroll Cty. July 15, 2019),appeal pending, No. 2019CA933 (Ohio App. 7th Dist.).

          The Agency Agreement (ECF No. 182-1) specifically states CEMI is CELLC’s agent to

   market, contract, sell, and receive payment in CEMI’s own name for CELLC’s oil and gas:

          From the date of this Agency Agreement and forward, for a term of twenty (20)
          years and continuing for successive one year terms subject to a 30-day notice
          requirement in the event either Party wishes to cancel this Agency Agreement
          during the initial or any successive one-year terms, the Owner hereby designates
          CEMI as its lawful agent to conduct oil and gas marketing and administration on
          its behalf, including, and without limitation, negotiating, contracting for, and
          selling in CEMl’s name Owner’s proportionate share of any oil and/or gas
          produced from wells in which Owner has an interest. CEMI is further authorized
          to receive payments from purchasers of proceeds from the sale of Owner’s oil and
          gas and remit to the proper authorities any taxes assessed on said proceeds.

   ECF No. 182-1 at PageID #: 5892. According to the Chesapeake Defendants, the Agency

   Agreement (ECF No. 182-1) is not at issue in the case at bar. ECF No. 179-1 at PageID #: 5827.

   Plaintiffs do not cite any evidence that the Agency Agreement (ECF No. 182-1) was ever applied

   or controlled the relationship of CELLC and CEMLLC in Ohio. To the contrary, the only

   evidence in this case shows that the Agency Agreement (ECF No. 182-1) never applied to Ohio

   operations. See ECF No. 179-5 at PageID #: 5882-83, ¶ 10 (“the CHK Louisiana Agreement was

   never applied to Ohio production”). Plaintiffs do not offer any legal support for their contention

   that an agency agreement between CELLC and CEMLLC would void the bona fide sale. Finally,

                                                   30
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 31 of 38. PageID #: 6184



   (4:15CV2449)

   the Court finds this argument of Plaintiffs is related to extraneous and irrelevant evidence, and

   the use of such extrinsic evidence is improper for the reasons set forth above.

          Plaintiffs argue the determination of the validity of the “sale” from CELLC to CEMLLC

   is directly germane to the interpretation of the Leases at issue and permissibility of the

   Chesapeake Defendants’ deductions. Plaintiffs argue there is no sale at or near the wellhead, and

   the Chesapeake Defendants have no right to deduct their own post-production costs. The

   unrebutted summary judgment evidence, however, is that the gas is available for sale at or near

   the wellhead, which is where TGPNA purchases it from TEPUSA. See ECF No. 176-2 at

   PageID #: 5591-92, Pages 85-86; ECF No. 109-1 at PageID #: 3547, ¶¶ 48-49; ECF No. 112-1 at

   PageID #: 3606 ¶ 14.

          Plaintiffs contest the Chesapeake Defendants’ argument regarding the valuation point.

   The Chesapeake Defendants maintain the “gross proceeds” language does not change the point of

   valuation; it simply sets forth how the calculation is to be conducted at the point of valuation,

   i.e., at the wellhead. ECF No. 179-1 at PageID #: 5825. Contrary to Plaintiffs’ suggestion, the

   Chesapeake Defendants do not “argue for an ‘at the well’ rule that would defeat the express lease

   terms.” ECF No. 168-1 at PageID #: 4945. Citing both state and federal case law, Defendants

   assert that the netback method is properly used to determine the wellhead value of the gas,

   including a means of determining a price to be paid at the point of sale by the buyer to the seller.

   As the Fifth Circuit held, in reviewing a similar gas sales contract and a lease that had express no

   deduction language, this type of pricing formula “does not burden or reduce the value of the

   royalty.” Potts v. Chesapeake Exploration, L.L.C.., 760 F.3d 470, 475 (5th Cir. 2014) (internal


                                                    31
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 32 of 38. PageID #: 6185



   (4:15CV2449)

   quotation marks omitted); see also Tana Oil and Gas Corp. v. Cernosek, 188 S.W.3d 354, 360

   (Tex. App. 2006) (the netback method is a “pricing formula [that] represents the negotiated value

   of the raw gas”).

          Contrary to Plaintiffs’ argument, ECF No. 168-1 at PageID #: 4961, the Chesapeake

   Defendants contend the words “computed at the wellhead” appear in the sentence “computed at

   the wellhead from the sale of such gas substances so sold by Lessee[.]” ECF No. 172-1 at

   PageID #: 5365; ECF No. 172-2 at PageID #: 5387 (emphasis added). What is “computed . . .

   from the sale” must be the proceeds of those sales. Moreover, even if “computed at the

   wellhead” did modify “gas marketed and used,” that would only mean that the gas will be

   “marketed,” i.e., sold, in transactions that are “computed at the wellhead,” not downstream. ECF

   No. 179-1 at PageID #: 5825 n. 9.

          As explained in Warren v. Chesapeake Exploriation, L.L.C., 759 F.3d 413 (5th Cir.

   2014), language such as “without any deductions or expenses” in the Gross Royalty Leases “does

   not change the point at which all royalty is computed, which is the mouth of the well.” Id. at

   418. The Court finds the Lease language in the case at bar,“without any deductions or expenses”

   means CELLC and TEPUSA may not deduct the post-production costs they pay prior to the sale

   to CEMLLC or TGPNA. Thus, CELLC and TEPUSA follow the “without any deductions or

   expenses” Lease language by taking no deductions for their post-production costs from the price

   they receive from the affiliate sales to CEMLLC or TGPNA.

          Numerous other courts have held that when royalties are to be paid based on the value of

   oil, gas, and NGLs at the wellhead, the netback method is an appropriate way to calculate the


                                                   32
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 33 of 38. PageID #: 6186



   (4:15CV2449)

   wellhead value. See Poplar Creek, 636 F.3d at 244 (“Kentucky follows the ‘at-the-well’ rule,

   which allows for the deduction of post-production costs prior to paying appropriate royalties.”);

   Lutz, 2017 WL 4810703, at *5, *8 (describing the “net-back” method and holding that royalties

   should be calculated “at the well”); Aker v. Keeton Group, LLC, No. 3:2009-101, 2011 WL

   13235036, at *4-6 (W.D. Pa. March 15, 2011) (finding lease with language providing royalties

   be paid on “revenue realized” or oil and gas “produced and marketed from the [l]easehold” called

   for a wellhead price royalty via the netback method); Anderson Living Trust v. Energen

   Resources Corp., 886 F.3d 826, 833 n.10 (10th Cir. 2018) (It makes “little sense to say that the

   royalty owners are bearing the post-production costs” under the netback calculation); Ramming v.

   Nat. Gas Pipeline Co. of Am., 390 F.3d 366, 372 (5th Cir. 2004) (per curiam) (under the netback

   method, “all increase in the ultimate sales value attributable to the expenses incurred in

   transporting and processing the commodity must be deducted because that is the way to arrive at

   the value of the gas at the moment it escapes from the wellhead”) (ellipses and brackets omitted)

   (quoting Martin, 571 F. Supp. at 1414).

          The Chesapeake Defendants also cite state case law in support of their assertion that the

   netback method is properly used to determine the wellhead value of the gas. See Baker v.

   Magnum Hunter Prod., Inc., 473 S.W.3d 588, 594-95 (Ky. 2015) (citing Poplar Creek); Kilmer

   v. Elexco Land Servs., Inc., 990 A.2d 1147, 1158 (Pa. 2010) (Pennsylvania law “permit[s] the

   calculation of royalties at the wellhead, as provided by the net-back method in the Lease”);

   Schroeder v. Terra Energy, Ltd., 565 N.W.2d 887, 893-95 (Mich. Ct. App. 1997) (finding that




                                                    33
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 34 of 38. PageID #: 6187



   (4:15CV2449)

   leases using “at the wellhead” language must permit deduction of post-production costs to give

   effect to the language in the contract between the parties).

          The royalty paragraph in the Gross Royalty Leases envisions two distinct factual

   scenarios that determine how royalties will be paid based on the facts. Those scenarios are:

          (1) if the Lessee sells production in an arms-length sale to an unaffiliated bona
          fide purchaser, royalties will be paid on “the gross proceeds paid to Lessee . . .
          computed at the wellhead from the sale of such gas substances”; and

          (2) if the sale is to an affiliate of Lessee, “the price upon which royalties are
          based shall be comparable to that which could be obtained in an arms length
          transaction (given the quantity and quality of the gas available for sale from the
          leased premises and for a similar contract term).”

   ECF No. 172-1 at PageID #: 5365; ECF No. 172-2 at PageID #: 5387; ECF No. 172-3 at PageID

   #: 5409-10 (bold emphasis added). Thus, to prevail under the second scenario, Plaintiffs must

   show that the netback price CEMLLC paid to CELLC is not comparable to that which could have

   been obtained in a sale to an unaffiliated third party at the wellhead.

          Plaintiffs’ key “gross proceeds” theory of liability (i.e., that deductions are being taken

   from the price received by CELLC from CEMLLC or TEPUSA from TGPNA) rests on a false

   premise, and clearly fails as a matter of Ohio law. Under the express Lease terms, the actual

   price paid to CELLC/TEPUSA does not ultimately determine the amount of royalty to which the

   lessor is entitled under the affiliate-sales scenario. In this scenario, the price used by

   CELLC/TEPUSA for royalty payments, regardless of the price it was actually paid, must be

   “comparable” to that which could be obtained in an arms length sale for similar gas. See

   Yzaguirre v. KCS Resources, Inc., 53 S.W.3d 368, 374 (Tex. 2001) (holding that the price a

   producer received under a gas sales contract is not relevant to determination of market value).

                                                     34
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 35 of 38. PageID #: 6188



   (4:15CV2449)

   The objective standard set forth in the plain language of the Gross Royalty Leases is that the

   price on which royalties are based shall be comparable to that which could be obtained in an

   arms length sale. Therefore, if CEMLLC pays CELLC or TGPNA pays TEPUSA a price that is

   greater than what could be obtained in an arms length sale, CELLC/TEPUSA may pay a royalty

   based on the lower price a non-affiliated buyer would pay for the same gas. Id. When the sale is

   to an affiliate, Plaintiffs agreed to receive royalties based on the real market value of the gas, not

   on the proceeds from the sale. Id.; see also Matzen v. Cities Service Oil Co., 667 P.2d 337, 344-

   45 (Kan. 1983) (noting “[t]hat market value must be determined by comparable sales” and

   “market value may be higher than the contract price”).

          In Bounty Minerals, LLC v. Chesapeake Exploration, L.L.C., No. 5:17CV1695, 2019

   WL 7171353 (N.D. Ohio Dec. 23, 2019) (Barker, J.),12 appeal pending, No. 20-3043 (6th Cir.),

   the district court interpreted the very same “computed at the wellhead” lease language that is

   before the Court in the case at bar, and granted CELLC and COLLC’s Motion for Summary

   Judgment. In Bounty Minerals, the key issue was whether the phrase “computed at the wellhead”

   applies both to sales to (1) “unaffiliated bona fide purchasers” and (2) affiliated entities such as

   CEMLLC. The plaintiff argued that it did not. The district court disagreed with the plaintiff’s



          12
              Plaintiffs’ Amended Motion to Transfer Bounty Minerals to This Court (ECF
   No. 170) was denied. See Marginal Order dated July 25, 2019. The certified class of
   landowners in the case at bar filed a Motion for Leave to File Amicus Curiae Brief (ECF
   No. 99 in No. 5:17CV1695) in Bounty Minerals. The motion was denied. The Court
   rejected the arguments of the Zehentbauer class that it lacked subject-matter jurisdiction
   and/or that the parties had failed to join indispensable parties pursuant to Fed. R. Civ. P.
   19. Bounty Minerals, LLC v. Chesapeake Exploration, LLC, No. 5:17CV1695, 2019 WL
   7048981 (N.D. Ohio Dec. 23, 2019) (Barker, J.).

                                                     35
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 36 of 38. PageID #: 6189



   (4:15CV2449)

   proposed construction of the gas royalty provisions, and held the lease language at issue created

   only one valuation point for both unaffiliated and affiliated sales -- “at the wellhead.” Id. at *10-

   12. This Court agrees with and adopts the reasoning and result in Bounty Minerals. The Court

   concludes royalties are to be valued based on the wellhead value of the oil, gas, and NGLs and,

   therefore, the deduction of post-production costs are authorized. Other courts have also

   interpreted the language “at the well” as unambiguously allowing for the deduction of

   post-production costs. See e.g., EQT Prod. Co. v. Magnum Hunter Prod., Inc., 768 Fed.Appx

   459, 467 (6th Cir. 2019) (when the leases at issue provide that royalties were to be based on the

   “gross proceeds” “without deductions of any kind,” “[the operator] may properly deduct

   post-production costs from the royalties it pays”); Cunningham Prop. Mgmt. Trust v. Ascent

   Resources - Utica, LLC, 351 F. Supp.3d 1056, 1062 (S.D. Ohio 2018); Lutz, 2017 WL 4810703

   at *8 (“the parties’ intent was that the location for valuing the gas for purposes of computing the

   royalty was ‘at the well’ ”) (emphasis in original); Schroeder, 565 N.W.2d at 894 (“gross

   proceeds at the wellhead” contemplates the deduction of post-production costs from the sale

   price of the gas, based on the view that “at the wellhead” refers to location for royalty valuation

   purposes); Burlington Resources Oil & Gas Co. LP v. Texas Crude Energy, LLC, 573 S.W.3d

   198, 205 (Tex. 2019) (“when the parties specify an ‘at the well’ valuation point, the royalty

   holder must share in post-production costs regardless of how the royalty is calculated”) (citations

   omitted).




                                                    36
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 37 of 38. PageID #: 6190



   (4:15CV2449)

          C.      The Chesapeake Defendants Have Not Breached the Covenant to Act as a
                  Reasonably Prudent Operator

          As an alternative breach of contract claim -- in Count Three of the Class Action

   Complaint, Plaintiffs claim that the Chesapeake Defendants breached the covenant to “act as a

   reasonable prudent operator exercising good faith.” ECF No. 1-1 at PageID #: 14-168 at PageID

   #: 39, ¶ 103. According to Plaintiffs, the Chesapeake Defendants’ failure to follow the clear and

   unambiguous lease language as to the methodology to be used in calculating Plaintiffs’ royalties

   breaches their obligation to act as a reasonably prudent operator. However, Plaintiffs are

   proceeding only on their post-production costs theory of liability for the breach of contract claim

   in Count One. See ECF No. 184 at PageID #: 5953. Therefore, judgment will be entered in

   favor of the Chesapeake Defendants on this alternative breach of contract claim.

                                            VI. Conclusion

          Viewing all facts and reasonable inferences in the light most favorable to the nonmoving

   party, Defendant Total E&P USA, Inc.’s Motion for Summary Judgment (ECF No. 177) and

   Defendants Chesapeake Exploration, L.L.C., Chesapeake Operating, L.L.C., and CHK Utica,

   L.L.C.’s Motion for Summary Judgment (ECF No. 179) are granted and Plaintiffs’ Motion for

   Partial Summary Judgment (ECF No. 168) is denied.

          Final judgment will be entered in favor of Defendants and against the Class on Counts

   One (breach of contract) and Three (breach of the express covenant to “act as a reasonable




                                                   37
Case: 4:15-cv-02449-BYP Doc #: 202 Filed: 03/30/20 38 of 38. PageID #: 6191



   (4:15CV2449)

   prudent operator exercising good faith”) of the Class Action Complaint (ECF No. 1-1 at PageID

   #: 14-168).



          IT IS SO ORDERED.


     March 30, 2020                             /s/ Benita Y. Pearson
   Date                                       Benita Y. Pearson
                                              United States District Judge




                                                 38
